INCIERSOLL. District Judge.
An invoice of the corks, in this case, was sent to the plaintiffs, who were the consignees, and was by them presented at the custom house. That invoice was an erroneous one. But the error was occasioned by mistake, and not by fraud. The entry’ was in conformity to the erroneous invoice, and was also erroneous. The plaintiffs immediately discovered the error, notified the officers of the customs of the same, and sent out to France for a correct invoice'. A correct invoice was received by them on the Oth of January, 1851. They delivered itat the custom house, and requested permission to correct the error. The duties were imposed and paid upon the value of the corks as stated in the true invoice, and iho penalty for undervaluation was demanded and paid under protest. The protest is regular. There was no appraisal on tho entry before the correct invoice was produced, and there was no fraudulent undervaluation. The duties were paid, not upon the appraisal of appraisers, but upon the value set down in the correct invoice. The question is. as to the right of the collector, under the facts, to impose the penalty. Upon a similar state of facts, or upon a state of facts in all essential particulars like the facts in this ease, this court, in the case of Howland v. Maxwell [Case No. 6.799], decided that ihe collector had no such right. That decision must govern this case; and it does not require the aid of that decision to determine that the collector had no such right.
There must be a judgment for the plaintiffs. for the amount of the penalty, with interest, to be adjusted at the custom house.